Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of the
second (2nd) day of January, 2007, by and between The Outdoor Channel, Inc. (the
“Company”), and Andrew J. Dale (“Consultant”) (collectively referred to as the
“Parties” or individually referred to as a “Party”).

WHEREAS, the Company desires to retain Consultant as an independent contractor
to perform consulting services for the Company and Consultant is willing to
perform such services, on terms set forth more fully below;

WHEREAS, Consultant’s performance of consulting services for the Company will
allow Consultant to continue vesting in the options to purchase shares of the
Company’s common stock, which were granted to Consultant pursuant to the Stock
Option Award Agreements that Consultant and the Company entered into, dated
April 25, 2005, and which are subject to the terms and conditions of Outdoor
Channel Holdings, Inc.’s 2004 Long-Term Incentive Plan (collectively referred to
herein as the “Stock Agreements”); and

WHEREAS, even if Consultant makes a concerted effort to respect his continuing
obligations to protect the confidentiality of the Company’s trade secrets and
proprietary information, it simply will not be possible for him to perform any
consulting or job responsibilities at the Company’s Competitors, as defined
herein, and protect the confidentiality of the Company’s trade secrets and
proprietary information;

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:


1.     SERVICES AND COMPENSATION


(A) CONSULTANT AGREES TO MAKE HIMSELF AVAILABLE FOR UP TO A MAXIMUM OF 5 DAYS
PER MONTH TO PERFORM SUCH ASSIGNMENTS AS MAY REASONABLY BE ASSIGNED BY THE
COMPANY (THE “SERVICES”).  COMPANY AGREE TO PROVIDE CONSULTANT WITH TWO (2)
BUSINESS DAYS’ NOTICE FOR PERFORMING ANY SERVICES REQUIRING AIR TRAVEL AND ONE
(1) BUSINESS DAY’S NOTICE FOR PERFORMING ANY OTHER SERVICES.


(B) THE COMPANY AGREES TO PAY CONSULTANT A FEE OF EIGHT THOUSAND DOLLARS
($8,000.00) PER MONTH FOR THE CONSULTING TERM, AS DEFINED BELOW.  THIS MONTHLY
PAYMENT WILL BE PAID NO LATER THAN THE FIRST BUSINESS DAY OF THE MONTH FOLLOWING
EACH MONTH IN WHICH CONSULTANT EITHER PERFORMED OR WAS AVAILABLE TO PERFORM,
PURSUANT TO THE TERMS OF THIS AGREEMENT, THE SERVICES.


(C) THE COMPANY ALSO AGREES TO PAY FOR CONSULTANT’S MEMBERSHIP IN CABLE &
TELECOMMUNICATIONS ASSOCIATION FOR MARKETING DURING THE CONSULTING TERM.  THE
COMPANY FURTHER AGREES TO PAY FOR CONSULTANT’S SUBSCRIPTION TO THE PUBLICATIONS
OF CABLEFAX, MULTICHANNEL NEW, AND CABLEWORLD DURING THE CONSULTING TERM.


(D) EXCEPT FOR TRAVEL BETWEEN CONSULTANT’S HOME AND THE COMPANY’S TEMECULA
OFFICE, THE COMPANY FURTHER AGREES TO REIMBURSE THE REASONABLE TRAVEL EXPENSES
INCURRED BY CONSULTANT IN PERFORMING THE SERVICES.

1


--------------------------------------------------------------------------------





2.     CONFIDENTIALITY


(A) DEFINITION.  “CONFIDENTIAL INFORMATION” MEANS ANY COMPANY PROPRIETARY
INFORMATION, TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW, INCLUDING, BUT NOT
LIMITED TO, RESEARCH, PRODUCT PLANS, PRODUCTS, SERVICES, CUSTOMERS, CUSTOMER
LISTS, MARKETS, SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS,
TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION INFORMATION,
MARKETING, FINANCES, OR OTHER BUSINESS INFORMATION DISCLOSED BY THE COMPANY
EITHER DIRECTLY OR INDIRECTLY IN WRITING, ORALLY, OR BY DRAWINGS OR INSPECTION
OF PARTS OR EQUIPMENT.


(B) NON-USE AND NON-DISCLOSURE.  CONSULTANT WILL NOT, DURING OR SUBSEQUENT TO
THE TERM OF THIS AGREEMENT, USE THE COMPANY’S CONFIDENTIAL INFORMATION FOR ANY
PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE SERVICES ON BEHALF OF THE
COMPANY OR DISCLOSE THE COMPANY’S CONFIDENTIAL INFORMATION TO ANY THIRD PARTY. 
IT IS UNDERSTOOD THAT SAID CONFIDENTIAL INFORMATION SHALL REMAIN THE SOLE
PROPERTY OF THE COMPANY.  CONSULTANT FURTHER AGREES TO TAKE ALL REASONABLE
PRECAUTIONS TO PREVENT ANY UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION INCLUDING, BUT NOT LIMITED TO, HAVING EACH EMPLOYEE OF CONSULTANT,
IF ANY, WITH ACCESS TO ANY CONFIDENTIAL INFORMATION, EXECUTE A NONDISCLOSURE
AGREEMENT CONTAINING PROVISIONS IN THE COMPANY’S FAVOR IDENTICAL TO SECTIONS 2,
3, AND 4 OF THIS AGREEMENT.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
INFORMATION WHICH (I) IS KNOWN TO CONSULTANT AT THE TIME OF DISCLOSURE TO
CONSULTANT BY THE COMPANY AS EVIDENCED BY WRITTEN RECORDS OF CONSULTANT, (II)
HAS BECOME PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE THROUGH NO WRONGFUL ACT
OF CONSULTANT, OR (III) HAS BEEN RIGHTFULLY RECEIVED BY CONSULTANT FROM A THIRD
PARTY WHO IS AUTHORIZED TO MAKE SUCH DISCLOSURE.


(C) FORMER EMPLOYER’S CONFIDENTIAL INFORMATION.  CONSULTANT AGREES THAT
CONSULTANT WILL NOT, DURING THE TERM OF THIS AGREEMENT, IMPROPERLY USE OR
DISCLOSE ANY PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY FORMER OR CURRENT
EMPLOYER OR OTHER PERSON OR ENTITY WITH WHICH CONSULTANT HAS AN AGREEMENT OR
DUTY TO KEEP IN CONFIDENCE INFORMATION ACQUIRED BY CONSULTANT, IF ANY, AND THAT
CONSULTANT WILL NOT BRING ONTO THE PREMISES OF THE COMPANY ANY UNPUBLISHED
DOCUMENT OR PROPRIETARY INFORMATION BELONGING TO SUCH EMPLOYER, PERSON, OR
ENTITY UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER, PERSON, OR ENTITY. 
CONSULTANT WILL INDEMNIFY THE COMPANY AND HOLD IT HARMLESS FROM AND AGAINST ALL
CLAIMS, LIABILITIES, DAMAGES, AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND COSTS OF SUIT, ARISING OUT OF OR IN CONNECTION WITH ANY VIOLATION OR CLAIMED
VIOLATION OF A THIRD PARTY’S RIGHTS RESULTING IN WHOLE OR IN PART FROM THE
COMPANY’S USE OF THE WORK PRODUCT OF CONSULTANT UNDER THIS AGREEMENT.


(D) THIRD PARTY CONFIDENTIAL INFORMATION.  CONSULTANT RECOGNIZES THAT THE
COMPANY HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDENTIAL OR PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S PART
TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR
CERTAIN LIMITED PURPOSES.  CONSULTANT AGREES THAT CONSULTANT OWES THE COMPANY
AND SUCH THIRD PARTIES, DURING THE TERM OF THIS AGREEMENT AND THEREAFTER, A DUTY
TO HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE STRICTEST
CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON, FIRM, OR CORPORATION OR TO USE
IT EXCEPT AS NECESSARY IN CARRYING OUT THE SERVICES FOR THE COMPANY CONSISTENT
WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD PARTY.


(E) RETURN OF MATERIALS.  UPON THE TERMINATION OF THIS AGREEMENT, OR UPON
COMPANY’S EARLIER REQUEST, CONSULTANT WILL DELIVER TO THE COMPANY ALL OF THE
COMPANY’S PROPERTY OR CONFIDENTIAL INFORMATION THAT CONSULTANT MAY HAVE IN
CONSULTANT’S POSSESSION OR CONTROL.

2


--------------------------------------------------------------------------------




3.     OWNERSHIP


(A) ASSIGNMENT.  CONSULTANT AGREES THAT ALL COPYRIGHTABLE MATERIAL, NOTES,
RECORDS, DRAWINGS, DESIGNS, INVENTIONS, IMPROVEMENTS, DEVELOPMENTS, DISCOVERIES,
AND TRADE SECRETS CONCEIVED, MADE, OR DISCOVERED BY CONSULTANT, SOLELY OR IN
COLLABORATION WITH THE COMPANY, DURING THE PERIOD OF THIS AGREEMENT, WHICH
RELATE IN ANY MANNER TO THE BUSINESS OF THE COMPANY THAT CONSULTANT MAY BE
DIRECTED TO UNDERTAKE, INVESTIGATE, OR EXPERIMENT WITH, OR WHICH CONSULTANT MAY
BECOME ASSOCIATED WITH IN WORK, INVESTIGATION, OR EXPERIMENTATION IN THE LINE OF
BUSINESS OF COMPANY WHILE PERFORMING THE SERVICES HEREUNDER (COLLECTIVELY,
“INVENTIONS”), ARE THE SOLE PROPERTY OF THE COMPANY.  CONSULTANT FURTHER AGREES
TO ASSIGN (OR CAUSE TO BE ASSIGNED) AND DOES HEREBY ASSIGN FULLY TO THE COMPANY
ALL INVENTIONS AND ANY COPYRIGHTS, PATENTS, OR OTHER INTELLECTUAL PROPERTY
RIGHTS RELATING THERETO.


(B) FURTHER ASSURANCES.  CONSULTANT AGREES TO ASSIST COMPANY, OR ITS DESIGNEE,
AT THE COMPANY’S EXPENSE, IN EVERY PROPER WAY TO SECURE THE COMPANY’S RIGHTS IN
THE INVENTIONS AND ANY COPYRIGHTS, PATENTS, OR OTHER INTELLECTUAL PROPERTY
RIGHTS RELATING THERETO IN ANY AND ALL COUNTRIES, INCLUDING THE DISCLOSURE TO
THE COMPANY OF ALL PERTINENT INFORMATION AND DATA WITH RESPECT THERETO, THE
EXECUTION OF ALL APPLICATIONS, SPECIFICATIONS, OATHS, ASSIGNMENTS, AND ALL OTHER
INSTRUMENTS WHICH THE COMPANY SHALL DEEM NECESSARY IN ORDER TO APPLY FOR AND
OBTAIN SUCH RIGHTS AND IN ORDER TO ASSIGN AND CONVEY TO THE COMPANY, ITS
SUCCESSORS, ASSIGNS, AND NOMINEES THE SOLE AND EXCLUSIVE RIGHT, TITLE, AND
INTEREST IN AND TO SUCH INVENTIONS, AND ANY COPYRIGHTS, PATENTS, OR OTHER
INTELLECTUAL PROPERTY RIGHTS RELATING THERETO.  CONSULTANT FURTHER AGREES THAT
CONSULTANT’S OBLIGATION TO EXECUTE OR CAUSE TO BE EXECUTED, WHEN IT IS IN
CONSULTANT’S POWER TO DO SO, ANY SUCH INSTRUMENT OR PAPERS SHALL CONTINUE AFTER
THE TERMINATION OF THIS AGREEMENT.


(C) PRE-EXISTING MATERIALS.  CONSULTANT AGREES THAT IF IN THE COURSE OF
PERFORMING THE SERVICES, CONSULTANT INCORPORATES INTO ANY INVENTION DEVELOPED
HEREUNDER ANY INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY, OR OTHER
PROPRIETARY INFORMATION OWNED BY CONSULTANT OR IN WHICH CONSULTANT HAS AN
INTEREST, (I) CONSULTANT SHALL INFORM COMPANY, IN WRITING BEFORE INCORPORATING
SUCH INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY, OR OTHER
PROPRIETARY INFORMATION INTO ANY INVENTION; AND (II) THE COMPANY IS HEREBY
GRANTED AND SHALL HAVE A NONEXCLUSIVE, ROYALTY-FREE, PERPETUAL, IRREVOCABLE,
WORLDWIDE LICENSE TO MAKE, HAVE MADE, MODIFY, USE, AND SELL SUCH ITEM AS PART OF
OR IN CONNECTION WITH SUCH INVENTION.  CONSULTANT SHALL NOT INCORPORATE ANY
INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY, OR OTHER PROPRIETARY
INFORMATION OWNED BY ANY THIRD PARTY INTO ANY INVENTION WITHOUT COMPANY’S PRIOR
WRITTEN PERMISSION.


(D) ATTORNEY IN FACT.  CONSULTANT AGREES THAT IF THE COMPANY IS UNABLE BECAUSE
OF CONSULTANT’S UNAVAILABILITY, DISSOLUTION, MENTAL OR PHYSICAL INCAPACITY, OR
FOR ANY OTHER REASON, TO SECURE CONSULTANT’S SIGNATURE TO APPLY FOR OR TO PURSUE
ANY APPLICATION FOR ANY UNITED STATES OR FOREIGN PATENTS OR COPYRIGHT
REGISTRATIONS COVERING THE INVENTIONS ASSIGNED TO THE COMPANY ABOVE, THEN
CONSULTANT HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS CONSULTANT’S AGENT AND ATTORNEY IN FACT, TO
ACT FOR AND IN CONSULTANT’S BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH
APPLICATIONS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PROSECUTION AND ISSUANCE OF PATENTS AND COPYRIGHT REGISTRATIONS THEREON WITH THE
SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY CONSULTANT.

3


--------------------------------------------------------------------------------





4.     CONFLICTING OBLIGATIONS

Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from complying with the provisions hereof, and further
certifies that Consultant will not enter into any such conflicting agreement
during the term of this Agreement.  Further, Consultant acknowledges that he is
subject to and will abide by the insider trading policy of Outdoor Channel
Holdings, Inc. regarding blackout periods for trading securities, including the
normal blackout periods and any additional blackout periods implemented by
Outdoor Channel Holdings, Inc.


5.     TERM AND TERMINATION


(A) TERM.  THIS AGREEMENT WILL COMMENCE ON THE DATE FIRST WRITTEN ABOVE AND WILL
TERMINATE ON JANUARY 2, 2008, UNLESS IT IS TERMINATED BEFORE THAT TIME AS
PROVIDED BELOW (THE “CONSULTING TERM”).


(B) TERMINATION.  THE CONSULTANT MAY TERMINATE THIS AGREEMENT AT ANY TIME.  THE
COMPANY MAY TERMINATE THIS AGREEMENT IMMEDIATELY IF CONSULTANT BREACHES SECTIONS
1, 6, OR 7 OF THIS AGREEMENT.  UPON TERMINATION OF THIS AGREEMENT, THE COMPANY’S
OBLIGATION TO PROVIDE CONSULTANT WITH ANY PAYMENTS OR FEES, AS SET FORTH IN
SECTION 1 ABOVE SHALL CEASE IMMEDIATELY, AND NO FURTHER PAYMENTS WILL BE DUE TO
CONSULTANT BY THE COMPANY.


(C) SURVIVAL.  UPON SUCH TERMINATION, ALL RIGHTS AND DUTIES OF THE PARTIES
TOWARD EACH OTHER SHALL CEASE EXCEPT SECTIONS 2 (CONFIDENTIALITY),
3 (OWNERSHIP), 9 (INDEPENDENT CONTRACTORS), AND 10 (BENEFITS) SHALL SURVIVE
TERMINATION OF THIS AGREEMENT.


6.     DUTY OF LOYALTY AND CONFIDENTIALITY


(A) GIVEN CONSULTANT’S DETAILED ACCESS TO AND KNOWLEDGE OF THE COMPANY’S
CONFIDENTIAL INFORMATION, CONSULTANT ACKNOWLEDGES AND AGREES THAT CONSULTANT
CANNOT WORK AS AN EMPLOYEE OR CONSULTANT AT ANY OF THE FOLLOWING OF THE
COMPANY’S COMPETITORS IN THE CABLE TELEVISION INDUSTRY:  THE SPORTSMAN CHANNEL,
VERSUS (FORMALLY KNOWN AS OUTDOOR LIFE NETWORK), THE MENS CHANNEL, AND MEN’S
OUTDOOR AND RECREATION (THE “COMPANY’S COMPETITORS”).  CONSULTANT ACKNOWLEDGES
AND AGREES THAT, EVEN IF CONSULTANT MAKES A CONCERTED EFFORT TO RESPECT HIS
CONTINUING OBLIGATIONS TO PROTECT THE CONFIDENTIALITY OF THE COMPANY’S
CONFIDENTIAL INFORMATION, IT SIMPLY WILL NOT BE POSSIBLE FOR HIM TO
SIMULTANEOUSLY: (I) PERFORM ANY CONSULTING OR JOB RESPONSIBILITIES AT ANY OF THE
COMPANY’S COMPETITORS AND (II) PROTECT THE CONFIDENTIALITY OF THE COMPANY’S
CONFIDENTIAL INFORMATION.  THE COMPANY’S CONFIDENTIAL INFORMATION WOULD
INEVITABLY BE DISCLOSED IN THE PERFORMANCE OF CONSULTANT’S CONSULTING OR JOB
DUTIES AT ANY OF THE COMPANY’S COMPETITORS TO THE SEVERE DETRIMENT OF THE
COMPANY.  ACCORDINGLY, AS CONSIDERATION FOR THE CONSULTING AGREEMENT, CONSULTANT
AGREES THAT DURING THE CONSULTING TERM, CONSULTANT SHALL NOT BECOME AN EMPLOYEE
OR CONSULTANT TO ANY OF THE COMPANY’S COMPETITORS.


(B) GIVEN CONSULTANT’S DETAILED ACCESS TO AND KNOWLEDGE OF THE COMPANY’S
CONFIDENTIAL INFORMATION, AND AS FURTHER CONSIDERATION FOR THE CONSULTING
AGREEMENT, CONSULTANT AGREES THAT, DURING THE CONSULTING TERM, HE SHALL NOT
EITHER DIRECTLY OR INDIRECTLY, SOLICIT, CALL UPON, OR ENCOURAGE ANY OF THE
COMPANY’S CUSTOMERS TO DO BUSINESS WITH ANY OF THE COMPANY’S COMPETITORS. 
CONSULTANT FURTHER AGREES THAT, DURING THE CONSULTING TERM, HE SHALL NOT EITHER
DIRECTLY OR INDIRECTLY, SOLICIT, INDUCE, RECRUIT, OR ENCOURAGE ANY OF THE
COMPANY’S EMPLOYEES TO LEAVE THEIR

4


--------------------------------------------------------------------------------





EMPLOYMENT, OR TAKE AWAY SUCH EMPLOYEES, OR ATTEMPT TO SOLICIT, INDUCE, OR
RECRUIT EMPLOYEES OF THE COMPANY, EITHER FOR HIMSELF OR FOR ANY OF THE COMPANY’S
COMPETITORS.


7.     ASSIGNMENT

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of the
Company.


8.     INDEPENDENT CONTRACTOR

It is the express intention of the parties that Consultant is an independent
contractor.  Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee, or representative of the Company,
but Consultant shall perform the Services hereunder as an independent
contractor.  Consultant agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this contract, and shall incur all
expenses associated with performance.  Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and acknowledges
the obligation to pay all self-employment and other taxes thereon.  Consultant
further agrees to indemnify and hold harmless the Company and its directors,
officers, and employees from and against all taxes, losses, damages,
liabilities, costs, and expenses, including attorney’s fees and other legal
expenses, arising directly or indirectly from (i) any negligent, reckless, or
intentionally wrongful act of Consultant or Consultant’s assistants, employees,
or agents, (ii) a determination by a court or agency that the Consultant is not
an independent contractor, or (iii) any breach by the Consultant or Consultant’s
assistants, employees, or agents of any of the covenants contained in this
Agreement.


9.     BENEFITS

Except for the consideration identified in section 1 of the Separation Agreement
entered into between Consultant and the Company, Consultant acknowledges and
agrees and it is the intent of the parties hereto that Consultant receive no
Company-sponsored benefits from the Company either as a Consultant or employee. 
Such benefits include, but are not limited to, paid vacation, sick leave,
medical insurance, and 401(k) participation.  If Consultant is reclassified by a
state or federal agency or court as an employee, Consultant will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans in
effect at the time of such reclassification Consultant would otherwise be
eligible for such benefits.  Nothing in this Agreement modifies or supersedes
the consideration identified in section 1 of the Separation Agreement entered
into between Consultant and the Company.


10.   ARBITRATION AND EQUITABLE RELIEF

THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF, RELATING TO, OR
RESULTING FROM THE TERMS OF THIS AGREEMENT AND THEIR INTERPRETATION SHALL BE
SUBJECT TO BINDING ARBITRATION IN SAN DIEGO COUNTY, CALIFORNIA BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND

5


--------------------------------------------------------------------------------




THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION.  THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. 
THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY,
EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.


11.   GOVERNING LAW

This Agreement shall be governed by the internal substantive laws, but not the
choice-of-law rules, of the State of California.


12.   ENTIRE AGREEMENT

This Agreement represents the entire agreement and understanding between the
Company and Consultant concerning Consultant’s relationship with the Company and
the termination of that relationship and the events leading thereto and
associated therewith, and supersedes and replaces any and all prior agreements
and understandings concerning Consultant’s relationship with the Company, with
the exception of the Separation Agreement and Release and the Company’s Stock
Agreements, which shall remain in full force and effect.


13.   MODIFICATION

This Agreement may only be amended in a writing signed by Consultant and the
Company’s President.


14.   ATTORNEYS’ FEES

In the event that either Party bring an action to enforce or effect its rights
under this Agreement, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys’ fees incurred in connection with such an
action.


15.   SEVERABILITY

The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.

6


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

CONSULTANT

 

 

 

 

 

 

 

/s/        Andrew J. Dale

 

 

 

Andrew J. Dale

 

 

 

 

 

 

 

 

 

 

 

THE OUTDOOR CHANNEL, INC.

 

 

 

 

 

By:

/s/ Perry T. Massie

 

 

Title:

Co-President

 

 

7


--------------------------------------------------------------------------------